Citation Nr: 1828806	
Decision Date: 05/15/18    Archive Date: 05/23/18

DOCKET NO.  14-25 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for chloracne.

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

6.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

7.  Entitlement to an initial compensable disability rating for a forehead cyst excision scar.

8.  Entitlement to an initial compensable disability rating for a left hand laceration scar.

9.  Entitlement to an initial compensable disability rating for a right wrist scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to August 1976 in the United States Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2014, the Veteran withdrew his request for a Board hearing. 

The psychiatric claim for service connection has been developed as a claim for PTSD.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claim has been recharacterized to include any psychiatric disorder. 

The electronic filing system contains documents that were associated with the record since the RO's last readjudication of the claims.  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C. § 7105(e)(1), (2) (2012) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

The issues of entitlement to service connection for a right knee disorder and initial compensable ratings for the forehead cyst excision scar, left hand laceration scar, and right wrist scar addressed in the REMAND portion of the decision below and  are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no probative evidence of a current TBI or TBI residuals, chloracne, an acquired psychiatric disorder including PTSD, or peripheral neuropathy of the right upper or lower extremity.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a TBI, chloracne, an acquired psychiatric disorder including PTSD, or peripheral neuropathy of the right upper or lower extremity have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching the decisions below, the Board considered the Veteran's claims and decided entitlement based on the evidence. Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to show service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Veteran seeks service connection for a TBI, chloracne, an acquired psychiatric disorder including PTSD, and peripheral neuropathy of the right upper and lower extremity.  The probative evidence of record does not establish that the Veteran has a current disorder for any of these claims.  

With regard to a TBI, on VA examination in June 2011, the examiner discussed the Veteran's in-service motor vehicle accident in which he sustained a head injury.  Following the in-service accident, the Veteran did not receive further treatment, and did not receive treatment after discharge.  On examination, there were no residual neurological defects or history of seizures.  A neurological examination did not reveal abnormalities.  There were no problems with memory loss.  The examiner diagnosed a 1971 closed head injury with no complications or sequela.  On VA psychiatric examination in September 2011, the examiner did not render any findings regarding cognitive impairments or any TBI residuals.  A close review of the post-service medical records does not reveal any diagnosis, treatment, or complaints for any TBI or TBI residuals.

With regard to chloracne, the June 2011 general VA examiner did not document any skin disorder.  A close review of the post-service medical records does not reveal any diagnosis, treatment, or complaints for any skin disorder, including chloracne.

With regard to an acquired psychiatric disorder, psychiatric abnormalities were not noted by the June 2011 general VA examiner.  In a July 2010 VA treatment record, it was noted the Veteran "may" have PTSD.  The record is of low probative value because the finding is speculative.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of a claimed disorder or any such relationship).  Further, the record was not based on any psychiatric findings or testing.  The Veteran did not present with psychiatric complaints was not seeking psychiatric treatment, rather, the notation was part of an assessment of the Veteran's housing situation.  On VA psychiatric examination in September 2011, the examiner found the Veteran did not have PTSD or any other psychiatric disorder.  The Veteran reported no symptoms with mental capacity, anger, aggression, behavior, mood, depression, anxiety, or sleep.  A mental status examination revealed no abnormalities.  A close review of the remaining post-service medical records does not reveal any diagnosis, treatment, or complaints for any psychiatric disorder, including PTSD.

With regard to peripheral neuropathy of the right upper extremity, on VA examination in July 2011, the Veteran did not report any symptoms related to his right arm.  His right hand was assessed, and he was awarded service connection for a right wrist scar.  The right hand examination otherwise did not reveal abnormalities.  With regard to peripheral neuropathy of the right lower extremity, the Veteran reported parestheias and dysesthesias in a vaguely L5 radicular pattern.  He reported no treatment for the conditions, including physical therapy or chiropractic treatment.  As the Veteran did not report to radiology for lumbar spine x-rays, the examiner stated he could not opine on any lower extremity neuropathy.  The examiner additionally ordered EMG testing to determine the nature and extent of any neuropathy.  July 2011 VA treatment records reveal that the Veteran reported to his appointment, but declined undergoing EMG testing.  Abnormalities pertaining to the right knee (a separate claim on appeal) were found, but neuropathy affecting either the right arm or right leg was not documented.  The examiner stated that the examination was most consistent with "biomechanical" problems, "probably internal derangement of the right knee."  On an April 2015 Agent Orange Peripheral Neuropathy Review Checklist, current peripheral neuropathy was not documented.  A close review of the remaining post-service medical records does not reveal any diagnosis, treatment, or complaints for peripheral neuropathy of either the right arm or leg; to the contrary, the Veteran reported no numbness/tingling, or loss of sensation in any extremity in December 2012 and April 2015 VA treatment records.

With further regard to the peripheral neuropathy claims, the Board finds the recent decision of Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018) is not applicable.  In the numerous post-service medical records, and on VA examinations, the Veteran has not reported pain specific to neuropathy of the right arm or right leg; rather, he has reported pain related to the separately-service connected right wrist disability and the right knee disorder, a separate claim on appeal.  Further, functional impairments specific to neuropathic pain of the right arm and right leg have not been identified; rather, functional impairments are limited to "musculoskeletal" pain, as noted by the 2011 VA examiner, to include the separately-service connected right wrist disability, the right knee disorder on appeal, and non-service connected conditions such as gout and ankle arthritis. 

Where the probative evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of probative evidence of a current disability, the other elements of service connection need not be addressed and the claim must be denied.

The VA examination reports discussed above are adequate for adjudication.  The examiners examined the Veteran, considered his history, and set forth objective findings necessary for adjudication.  The Board has considered the Veteran's own assertions that he has a current TBI or TBI residuals, chloracne, acquired psychiatric disorder, and peripheral neuropathy of the right upper and lower extremity.  Although he is competent to report his symptoms, he has not been shown to have the medical training or expertise to be competent to render an opinion as to the medical diagnosis or etiology of these disorders.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Moreover, the credibility of the general assertions is severely undermined by the absence of any post-service diagnosis of any of the conditions. 

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.


ORDER

Service connection for a traumatic brain injury is denied.

Service connection for an acquired psychiatric disorder is denied.

Service connection for chloracne is denied.

Service connection for peripheral neuropathy of the right upper extremity is denied.

Service connection for peripheral neuropathy of the right lower extremity is denied.


REMAND

With regard to the claim for service connection for a right knee disorder, the June 2011 VA examination report and September 2012 VA treatment records, for example, document degenerative changes of the right knee.  An October 1974 service examination noted an unspecified abnormality of the right knee, and the Veteran reported a "trick" or locked knee on his July 1976 Report of Medical History.  The June 2011 examiner stated the etiology was "uncertain," and does not appear to have considered the service treatment records.  A VA examination must be provided.

Further, the Veteran reports he injured his right knee in combat, and that he received the Purple Heart.  The record currently contains only his DD Form 214 pertaining to the period of service from January 1975 to August 1976, which does not document a Purple Heart.  His earlier DD Form(s) 214 must be associated with the record.  Further, the Veteran's full personnel records should be obtained and any outstanding service treatment records must also be associated with the record.  It appears that the current records may be incomplete; for example, while service connection has been awarded for a right wrist disability, the Board cannot point to an in-service right wrist injury in the current service records.  The current records are also confusing to the extent that there are two separate Reports of Medical History dated from July 12, 1976, one showing a box that is checked, indicative of a "trick" or locked knee, and the other showing the box checked denying this symptom.  This matter should be reconciled, to the extent possible.  

With regard to the claims for higher ratings for the forehead cyst excision scar, left hand laceration scar, and right wrist scar, the last VA conducted for these claims was the underlying 2011 VA examination report on which service connection was awarded.  The Veteran reports his disabilities have worsened since this initial examination.  Updated examinations must be afforded.

Accordingly, these claims are REMANDED for the following action:

1. Contact the appropriate Federal agency and/or service department to obtain a copy of the Veteran's DD-214 Form for the period of service prior to January 1975, and associate it with the record.

2.  Request from the National Personnel Records Center (NPRC) or other appropriate entity, the Veteran's full personnel file, and any outstanding service treatment records.  Additionally, to the extent possible, reconcile the two conflicting Reports of Medical History dated from July 12, 1976, showing different reports of a history of a "trick" or locked knee.

3.  Afford the Veteran a VA examination addressing the etiology of his right knee disorder.  A rationale must be provided for all conclusions reached.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right knee disorder began during active service or are related to any incident of service.

In rendering the opinion, the examiner must consider the October 1974 service examination noting an unspecified abnormality of the right knee, and that the Veteran reported a "trick" or locked knee on his July 1976 Report of Medical History.  If the above development reveals the award of the Purple Heart or similar citation indicative of combat, the examiner must further consider the Veteran's reports that his knee was injured during combat.  

4.  Afford the Veteran a VA examination to ascertain the current severity of his forehead cyst excision scar, left hand laceration scar, and right wrist scar, in accordance with the applicable worksheet for rating the disorders.

5.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the 
Veteran should be provided a SSOC.  




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


